DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Double Patenting
Examiner withdraws double patenting rejections due to Terminal Disclaimer filed on January 19, 2021. The Terminal Disclaimer have been acknowledged and approved by the office on January 19, 2021.  
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 10,973,000 B2) in view of Wang et al. (US 2020/0022109 A1).
Regarding claim 1, Jia discloses a method performed by a distributed unit (DU) of a base station (BS) in a wireless communication system (e.g. col. 2, line 34-col. 3, line 38; and so on, clearly illustrating the method is performed by DU of access network or BS), the method comprising: receiving, from a central unit (CU) of the BS, a setup response message including information related to system information provided by the CU of the BS (such as col. 17, line 39-col. 18, line 9; col. 18, lines 22-63; and etc., describing that DU receives a setup response message including SI or SIB from CU); receiving, from a wireless device, a system information request (col. 2, lines 34-39; col. 17, lines 39-48; and etc., DU receives a request for SI); transmitting, to the CU of the BS, the system information request (col. 17, lines 49-66; col. 18, lines 33-49; and so on, explaining the DU forwards the request to the CU); receiving, from the CU of the BS, a message including information related to specific system information requested by the system information request among the system information that was provided by the CU of the BS (col. 17, line 60-col. 18, line 9; col. 18, lines 50-63; and etc., the DU receives a response from the CU including the requested SI); and based on receiving the message from the CU of the BS, broadcasting the specific system information (e.g. col. 18, lines 22-63; and so on, illustrating the DU broadcasts and/or transmits the received response from CU to the requesting terminal).

Wang teaches an F1 (e.g. paragraph [0202]-[0203]; [0205]-[0208]; [0210]-[0213]; [0242]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an F1 as taught by Wang into Jia in order to improve quality and efficiency of communication.
Regarding claim 12, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding base station (BS), and the rejection to claim 1 is applied here to. Jai further discloses the BS comprising: a transceiver (20 and 24); at least one processor (21); and at least one computer memory (22) operably connectable to the at least one processor, and storing instructions that, based on being executed by the at least processor (col. 4, lines 23-27; and etc.), perform operations as in claim 1.
Regarding claim 2 and 13, Jia discloses the information related to the specific system information includes an enumerated type of the specific system information, and wherein the enumerated type of the specific system information identifies the specific system information among the system information provided by the CU of the BS (col. 2, lines 5-39, 57-65; col. 3, lines 31-50; col. 9, line 38-col. 10, line 17; and etc.).  
Regarding claim 3 and 14, Jia discloses the enumerated type of the specific system information is an integer index that identifies the specific system information among integer indices associated with the system information provided by the CU of the BS (col. 2, lines 5-39, 57-65; col. 3, lines 31-50; col. 9, line 38-col. 10, line 17; and etc.).  
Regarding claim 4 and 15, Jia further discloses comprising: determining whether to release the information related to the specific system information, and releasing the information related to the specific system information based on a determination to release the information related to the specific system information (e.g. col. 17, lines 49-62; col. 18, lines 33-63; and so on).  
Regarding claim 5, Jia discloses the information related to the system information provided by the CU of the BS is included in a container in the setup response message (col. 18, lines 33-63; and so on).  
Jia doesn’t explicitly disclose the F1.
Wang teaches the F1 (e.g. paragraph [0202]-[0203]; [0205]-[0208]; [0210]-[0213]; [0242]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the F1 as taught by Wang into Jia in order to improve quality and efficiency of communication.
Regarding claim 6 and 16, Jia discloses the information related to the system information provided by the CU of the BS is received per system information block (SIB) (col. 18, lines 33-63; col. 9, line 38-col. 10, line 17; and etc.).  
Regarding claim 7 and 17, Jia discloses the information related to the system information provided by the CU of the BS includes information related to a system information message containing each of the system information (col. 18, lines 33-63; col. 9, line 38-col. 10, line 17; and etc.).  
Regarding claim 8 and 18, Jia discloses the system information request is received from the wireless device via a message 3 of a random access procedure (col. 18, lines 22-32).  
Regarding claim 9 and 19, Jia discloses the system information request is transmitted to the CU of the BS via a message including a container which piggybacks the system information request (col. 17, lines 39-48; col. 18, lines 13-63; and so on).  
Regarding claim 10 and 20, Jia discloses the CU of the BS has a radio resource control (RRC) layer, a service data adaptation protocol (SDAP) layer, and a packet data convergence protocol (PDCP) layer, and wherein the DU of the BS has a radio link control (RLC) layer, a media access control (MAC) layer, and a physical (PHY) layer (col. 1, lines 34-54; col. 5, line 64-col. 6, line 31; col. 9, lines 18-31; and so on).  
Regarding claim 11, Jia discloses the wireless device is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the wireless device (col. 12, lines 1-7).  
Regarding claim 21, a method performed by a wireless device configured to operate in a wireless communication system, the method comprising: transmitting, to a distributed unit (DU) of a base station, a system information request (col. 2, lines 34-39; col. 17, lines 39-48; and etc.); and receiving specific system information, which is broadcast by the DU of the base station, requested by the system information request, based on that the DU of the base station receives, from a central unit (CU) of the base station, a message including information related to the specific system information among system information provided by the CU of the BS (col. 18, lines 22-63; col. 17, line 60-col. 18, line 9; and etc.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461